RICHARD GOODNER Attorney at Law 6608 Emerald Drive Colleyville, Texas76034 (214) 587-0653 (phone) (817) 488-2453 (fax) December 10, 2010 United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, D.C. 20549 Re: SMSA Treemont Acquisition Corp. Registration Statement on Form 10 SEC File No. 0-54096 Dear Sir/Madam: On behalf of SMSA Treemont Acquisition Corp., (the “Registrant”), we herewith file with the Securities and Exchange Commission the Registrant’s Amendment No. 1 to Registration Statement on Form 10.We are also filing herewith the Registrant’s response dated December 10, 2010 to the Staff’s comment letter dated December 7, 2010 regarding the Registrant’s initial Registration Statement on Form 10 as filed with the SEC on October 29, 2010 (SEC file No. 0-54096).If the Staff has any questions or comments, please contact the undersigned at telephone 214-587-0653 or fax 817-488-2453. Yours very truly, /s/ Richard B. Goodner Richard B. Goodner
